Citation Nr: 0819610	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  04-37 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
disability.  

2.  Entitlement to service connection for a knee disability, 
to include as secondary to service-connected disability.  

3.  Entitlement to service connection for an ankle 
disability, to include as secondary to service-connected 
disability.  

4.  Entitlement to service connection for a hip disability, 
to include as secondary to service-connected disability.  

5.  Entitlement to service connection for a foot disability 
other than pes planus, to include as secondary to service-
connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  

These matters come to the Board of Veterans' Appeals (Board) 
following April 2003 and March 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In April 2006, the veteran testified 
before the undersigned Veterans Law Judge during a 
videoconference hearing.  

In August 2006, the Board remanded the veteran's claims for 
additional development.  In October 2007, following further 
development of the record, the Appeals Management Center 
(AMC), through the Huntington, West Virginia RO, granted the 
veteran's claim of service connection for bilateral pes 
planus.  The AMC continued the denial of the remaining claims 
on appeal and returned these matters to the Board.  

In light of the grant of service connection for bilateral pes 
planus and the agency of original jurisdiction's (AOJ) 
consideration of the claims on appeal as secondary to 
bilateral pes planus, the Board has re-characterized the 
issues on appeal as reflected on the title page.  


FINDING OF FACT

The veteran's bilateral ankle osteoarthritis was likely 
caused by his service-connected pes planus.  


CONCLUSIONS OF LAW

1.  The veteran's right ankle osteoarthritis is proximately 
due to service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

2.  The veteran's left ankle osteoarthritis is proximately 
due to service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that in 2006 VA amended the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the change amounts to 
a substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.

A review of the veteran's service entrance medical 
examination reveals a finding of bilateral pes planus.  The 
veteran has alleged that marching and running in military-
issued boots worsened his pre-existing pes planus and 
resulted in additional foot problems and caused pain and 
disability in his other joints.  (As noted above, the veteran 
has been granted service connection for bilateral pes 
planus.)  The Board also notes that the veteran has alleged 
that he was mistreated in service by his drill instructor in 
that he was knocked down and kicked in the ankles.  
Otherwise, the veteran has not contended, nor do service 
treatment records reflect, treatment for his ankles.  A 
review of the post-service medical evidence reflects a lack 
of documented medical treatment for foot pain for more than 
30 years.  The veteran has submitted evidence that in 1989 he 
purchased orthotics for use in his shoes.  

In this case, a March 2003 medical report from Clifford D. 
McEntire, D.P.M. (doctor of podiatric medicine), reflects an 
impression of severe pes planus and a finding that the 
veteran incurred additional discomfort and disability due to 
service.  Radiographic studies undertaken in December 2003 
note findings of mild degenerative or post-traumatic 
arthritic changes of the left ankle.  A subsequent report of 
an August 2004 VA fee-based examination reflects findings of 
bilateral ankle osteoarthritis.  

In a June 2004 medical report, David C. Cavallaro, D.P.M., 
diagnosed the veteran, in particular, with degenerative 
arthritis of the ankles.  Dr. Cavallaro opined that the 
veteran's foot problems were the result of poor footwear used 
during service-related activities, and that the veteran's 
additional disability of the ankles were the result of the 
veteran's foot problems.  In an August 2004 statement, Diana 
O'Connor, D.O. (doctor of osteopathic medicine), reported 
that she concurred with Dr. Cavallaro's June 2004 medical 
findings.  She indicated that the veteran's complaints of 
pain in his ankles were due to tendonitis.  The disabilities 
were noted as being related on a secondary basis to decreased 
strength and poor foundation created by the veteran's flat 
feet (pes planus).  The medical evidence does not reflect 
that Dr. O'Connor performed radiographic studies (X-rays) of 
the veteran's ankles.  In a report of February 2007 VA 
examination, the examiner noted that a review of medical 
literature did not support a conclusion that flat feet 
resulted in additional joint disability except for pain.  It 
was the examiner's opinion that it was less likely than not 
that any disability of the ankles was related to the 
veteran's period of military service or caused or aggravated 
by the veteran's pes planus.  

Here, the Board finds that there is evidence both for and 
against the veteran's claim for service connection for 
disability of the ankles.  Notwithstanding the VA examiner's 
unfavorable opinion concerning a bilateral ankle disability 
being proximately due to service-connected bilateral pes 
planus, there is a plausible evidentiary basis in the record 
that the veteran's bilateral pes planus likely caused his 
osteoarthritic changes in the ankles.  When the favorable 
medical opinions of Dr. Cavallaro and Dr. O'Connor are 
weighed against the unfavorable opinion of the VA examiner, 
the Board finds an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the veteran's claim.  Thus, with application of the 
benefit-of-the-doubt doctrine, the Board finds that the 
veteran's bilateral ankle osteoarthritis is as likely as not 
proximately due to service-connected disability (bilateral 
pes planus).  Therefore, the Board concludes that service 
connection for right and left ankle osteoarthritis is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.310, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ankle osteoarthritis is granted.

Service connection for left ankle osteoarthritis is granted.  


REMAND

In the above-noted June 2004 report of examination, Dr. 
Cavallaro diagnosed the veteran with plantar fasciitis 
secondary to collapsing of the medial column bilaterally; 
myositis of the lower back area; as well as degenerative 
arthritis of the feet and ankles, as well as the knees, hips, 
and low back.  Dr. Cavallaro also opined that the veteran's 
foot problems were the result of poor footwear used during 
service-related activities, and that the veteran's additional 
disability of the knees, hips, and low back were the result 
of the veteran's foot problems.  The Board notes that while 
Dr. Cavallaro diagnosed the veteran with osteo/degenerative 
changes of the feet, ankles, knees, hips, and low back, he 
appears to report that only X-rays were taken of the feet and 
ankles.  

Furthermore, while Dr. O'Connor reported that she concurred 
with Dr. Cavallaro's recommendations, she reached different 
diagnostic conclusions regarding the veteran's disabilities.  
In her August 2004 letter, Dr. O'Connor indicated that the 
veteran had, in particular, plantar fasciitis, tendonitis of 
the feet, as well as patellar tendonitis and facet syndrome 
(presumably associated with the knees and low back, 
respectively).  The disabilities were noted as related on a 
secondary basis to decreased strength and poor foundation 
created by the veteran's flat feet (pes planus).  Otherwise, 
an examination of the veteran's feet in March 2003 by Dr. 
McEntire reflected a diagnosis of severe pes planus.  
Likewise, in the above-noted report of the August 2004 VA 
fee-based examination, the examiner diagnosed mild pes 
planus.  Neither Dr. McEntire nor the VA examiner diagnosed 
the veteran as having plantar fasciitis.  

In its August 2006 remand order, the Board requested that on 
examination the VA examiner identify any disabilities of the 
veteran's feet, knees, hips, and low back.  A review of the 
report of February 2007 VA examination does not reflect such 
findings were made by the examiner.  Thus, it is not clear to 
the Board what, if any, additional disabilities the veteran 
has with respect to his feet (other than pes planus), or his 
knees, hips, or low back.  Additionally, as the Board has 
determined that the veteran has a service-connected bilateral 
ankle disability, whether any claimed disabilities of the 
feet (other than pes planus), knees, hips, or low back are 
proximately due to or aggravated by the bilateral ankle 
disability is unknown.  

Therefore, in light of the need for additional clinical 
findings and medical opinions, the Board finds that the 
veteran should be afforded an additional VA orthopedic 
medical examination.  The examination should address the 
nature and etiology of any identified disabilities of the 
feet (other than pes planus), knees, hips and low back, and 
any medical opinion offered should be based upon 
consideration of the veteran's complete documented history 
and assertions through review of the claims file.  Such 
examination is needed to fully and fairly evaluate the 
remaining claims on appeal.  38 U.S.C.A. § 5103A(d) (West 
2002).

The veteran is herein advised that failure to report to any 
scheduled examination, without good cause, may result in the 
denial of his remaining claims for service connection.  See 
38 C.F.R. § 3.655(b) (2007).  (Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.)  

In lieu of the foregoing, these matters are hereby REMANDED 
for the following action:

1.  The veteran should be scheduled to 
undergo a VA orthopedic examination.  All 
appropriate testing, including X-rays, 
should be conducted and all clinical 
findings should be reported in detail.  
The examiner should be asked to review 
the claims file and examine the veteran.  

The examiner must specifically identify 
and diagnose any disabilities of the feet 
(other than pes planus), knees, hips, and 
low back.  The examiner should then 
render an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
identified disability of the feet (other 
than pes planus), knees, hips, or low 
back is related to the veteran's period 
of military service; or (a) was caused or 
(b) aggravated (i.e., permanently 
worsened) by the veteran's service-
connected bilateral pes planus or 
service-connected bilateral ankle 
arthritis.  In providing this opinion, 
the examiner should consider the reports 
of examination and opinions from Drs. 
McEntire, Cavallaro, and O'Connor, as 
well as the report of August 2004 VA fee-
based examination and the report of 
February 2007 VA examination.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

2.  After undertaking any other 
development deemed appropriate, the 
claims remaining on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case.  The veteran and his 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


